Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a memory device comprising a substrate, the substrate having a plurality of active areas and a trench isolation structure disposed therein; a plurality of bit-line structures disposed on the substrate; a plurality of node contact windows disposed between each adjacent two of the bit-line structures, wherein each of the node contact windows has a lower portion extending into the substrate, the lower portion comprises a first groove and a second groove, and bottoms of the second grooves may be lower than bottoms of the first grooves; and a plurality of node contacts filled in the node contact windows respectively (claim 1).
Additionally, prior arts does not disclose that each of the node contact windows has an upper portion extending into the substrate to partially expose the active areas and the trench isolation structure; and 5 a plurality of node contacts filled in the node contact windows respectively, wherein at least one of the node contacts comprises a void and at least a top of the void is not lower than a bottommost surface of the bit-line structures (claim 10), and that each of the node contact windows has an upper portion, and a lower portion extending into the substrate to partially expose each of the active areas and the trench isolation structure, and a diameter of the lower portion extending into the substrate is greater than a diameter of the upper portion; and a plurality of node contacts filled in the node contact windows respectively (claim 19).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827